DETAILED ACTION
This action is responsive to the request for continued examination containing pending claims, 1-4, 7-14 and 17-20, received 22 September 2021. Claims 1-4, 7-14 and 17-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: prior art of record fails to teach neither singly nor in combination, the claimed limitations of “continuously annotating, by the computer, the data in the data storage pool with at least one class of a plurality of metadata classes using a classifier system trained to classify the data based on data patterns, the plurality of metadata classes including data required for further analytic workflow processes, transient data to be recorded on archives and highly relevant data associated with the trigger event” as stated in claims 1 and 11. These limitations in conjunction with other limitations in the independent claims are not specifically disclosed or remotely suggested in the prior art of record. The closest prior art, Mcfall et al (US 20200327252 A1, hereafter referred to as Mcfall), teaches continuously annotating data with at least one class of a plurality of metadata classes (Mcfall [0833, 1058]). However, Mcfall is silent regarding the specifics of the included classes. A review of claims 1-4, 7-14 and 17-20 indicated claims 1-4, 7-14 and 17-20 are allowable over the prior art of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEAN TOKUTA whose telephone number is (571)272-5145.  The examiner can normally be reached on M-TH 630-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 5712727952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHEAN TOKUTA

Art Unit 2446



/SHEAN TOKUTA/Primary Examiner, Art Unit 2446